Order modified by providing that paragraphs seventh and fourteenth and the second alleged cause of action in the fourth amended complaint be struck out, with the privilege to the plaintiff to serve the fifth amended complaint upon payment of ten dollars costs, within twenty days, and as so modified *642affirmed, without costs of this appeal to either party. Memorandum: Paragraph seventh is not a sufficient allegation either of payment or of good tender or of any other material matter. Paragraph fourteenth is meaningless. The second alleged cause of action is wholly redundant. The whole complaint might well be redrafted in the interest of conciseness and clarity. All concur. (The order denies defendant’s motion to dismiss the fourth amended complaint, in an action on an insurance policy.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.